        Case 2:20-cv-02456-SMB Document 29 Filed 02/17/21 Page 1 of 5



 1   John T. Masterson, Bar #007447
     Joseph E. Leverence, Bar #033199
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 5   jleverence@jshfirm.com
 6   Attorneys for Defendant Sean Pena
 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
 9   Krystofer Lee,                                     NO. 2:20-cv-02456-SMB
10                                         Plaintiff,   DEFENDANT PENA’S REPLY IN
                                                        SUPPORT OF JOINDER IN
11                v.                                    DEFENDANT CITY OF
                                                        PHOENIX’S MOTION TO
12   City of Phoenix, a municipality and jural          DISMISS
     entity, Sean Pena, an individual acting under
13   the color of law, John Does I-V, an
     individual(s), acting under the color of law,
14   and Jane Does I-V, an individual(s), acting
     under the color of law, XYZ
15   Corporations, ABC LLCs,
16                                       Defendants.
17
18                Following the City of Phoenix’s Motion to Dismiss (Doc. 20) and
19   Defendant Sean Pena’s Joinder in that Motion to Dismiss (the “Joinder”) (Doc. 23),
20   Plaintiff now argues in her Response to the Joinder (hereinafter: the “Response”) (Doc.
21   27) that her Fourth Amendment claim and her Fourteenth Amendment claim were meant
22   to encompass separate acts. This is not the case, however. Rather, as is clear from the
23   pleadings in the First Amended Complaint (“FAC”) (Doc. 15), Plaintiff did not plead the
24   theories in the alternative and has instead grouped all of the acts she alleges as being
25   violations of her Fourteenth Amendment right to liberty. As such, dismissal is appropriate
26   as to all of the claims within Count One which Plaintiff alleges occurred at a time when
27   she was “seized” by Defendant Pena.
28
     9145740.1


     9002973.1
          Case 2:20-cv-02456-SMB Document 29 Filed 02/17/21 Page 2 of 5



 1   I.          DESPITE THE PROCEDURAL IMPROPRIETY, THE COURT MAY
                 STILL CONSIDER DEFENDANT PENA’S JOINDER.
 2
                      As an initial matter, Plaintiff argues in her Response that Defendant Pena’s
 3
     joinder is improper, because he filed an Answer before joining in Plaintiff’s Motion to
 4
     Dismiss. (See Doc. 27.) This, of course, is nothing new: Defendant Pena conceded the
 5
     lack of the conventional procedural sequence of the request within the Joinder itself (See
 6
     Doc. 23 at pg. 1, fn. 1.) However, as was noted within the Joinder, and was not rebutted
 7
     by Plaintiff, the Court may still consider the joinder, even in light of such a procedural
 8
     impropriety. See Curtis v. ABB, Inc., 2013 WL 12172645, at *1, fn. 1 (C.D. Cal. Jan. 28,
 9
     2013).
10
                      Here, despite the procedural sequence of the Joinder, the Court should
11
     consider the Joinder. Requiring Defendant Pena to file a separate Motion for Judgment on
12
     the Pleadings would simply result in an unnecessary partial re-briefing of the same issues
13
     discussed within the City of Phoenix’s Motion to Dismiss (and the briefings that
14
     followed) concerning the same issues, to no additional end.
15
     II.         DESPITE HER CONTENTION OTHERWISE, MUCH OF PLAINTIFF’S
16               FOURTEENTH AMENDMENT CLAIM IS DUPLICATIVE OF HER
                 FOURTH AMENDMENT CLAIM
17
                 A.   To the extent she is attempting to claim otherwise, Plaintiff has not
18                    properly pled alternative theories as to custody.
19                    Getting to the substance of the Joinder, Plaintiff argues in her response that

20   she should be allowed to proceed with her FAC as it is currently pled because Defendant

21   Pena invoked his Fifth Amendment right to the paragraphs discussing her “seizure and

22   assault.” While unclear, her theory appears to be that, because she does not know whether

23   Defendant Pena will contest the issue of whether Plaintiff was seized, she should be

24   allowed to proceed with her FAC as it is currently pled until she receives either an

25   admission or denial. Plaintiff’s theory fails, however, because she grouped all of the

26   alleged acts of impropriety together and noted that they occurred both while she was

27   seized and while she was out of custody. (Doc. 15 at ¶¶ 24; 69.) In pleading her FAC,

28   Plaintiff never attempted to specifically ascertain Defendant Pena’s position as to seizure
     9145740.1                                       2

     9002973.1
        Case 2:20-cv-02456-SMB Document 29 Filed 02/17/21 Page 3 of 5



 1   with each particular alleged action. (See generally id.) Had her intention been to preserve
 2   a theory of liability until additional information was garnered about whether Defendant
 3   Pena would challenge her custody status, then she should have pled alternative theories
 4   for each specific act that hinged on Plaintiff’s custody status. In pleading her FAC in the
 5   manner that she did, however, Plaintiff distinctly did not utilize such alternative theories.
 6   Plaintiff’s argument fails and all claims within Count One must be dismissed to the extent
 7   each corresponding act is alleged to have occurred while Plaintiff was seized.
 8               B.   Plaintiff clearly predicated her Fourteenth Amendment claim upon acts
                      alleged to have occurred while she was allegedly seized.
 9
                      Plaintiff further argues that, notwithstanding whether Defendant Pena later
10
     challenges if she was initially seized, she has adequately pled both violations of her
11
     Fourth and Fourteenth Amendment rights. Plaintiff argues this is the case because she
12
     generally alleged that the conduct in question occurred both in and out of custody. In
13
     essence, Plaintiff appears to argue that any of the alleged acts she claims occurred after
14
     her alleged seizure should be analyzed under the Fourteenth Amendment standard, while
15
     the alleged in-custody acts should be analyzed under the Fourth Amendment standard.
16
     This is, again, simply not how Plaintiff pled her claims. Instead, Plaintiff specifically
17
     asserted in pleading her Fourteenth Amendment claim (Count One) that:
18
                      Defendant Pena committed deplorable acts against Plaintiff,
19                    including fondling Plaintiff’s breasts, forcing Plaintiff to
                      engage in masturbatory penile conduct and oral sex; and,
20                    making lude and harassing comments to Plaintiff while
                      Plaintiff was seized and after Plaintiff was no longer in
21                    custody.
22   (Doc. 15 at ¶ 69) (emphasis added). Similarly, Plaintiff did not make any allegations that
23   limited her Excessive Force claim to those acts alleged to have occurred in custody. (Id. at
24   ¶¶ 73-75.) Thus, one can only conclude from her pleadings that Plaintiff intended for her
25   Fourteenth Amendment claim to include acts alleged to have occurred while she was
26   allegedly seized by Defendant Pena. To be sure, many of the specific “deplorable acts”
27   Plaintiff alleges to have violated her Fourteenth Amendment rights were further alleged to
28   have happened at a time before she exited the patrol vehicle, see id. at ¶¶ 19-22, while she
     9145740.1                                      3

     9002973.1
        Case 2:20-cv-02456-SMB Document 29 Filed 02/17/21 Page 4 of 5



 1   now also claims she was seized up until the point at which she exited the patrol vehicle.
 2   (Doc. 27 at pg. 4.) Thus, many of the specific acts she pled as being Fourteenth
 3   Amendment violations actually occurred at a time during which Plaintiff now claims that
 4   she was seized.
 5                   Simply put: Plaintiff’s argument that her Fourth Amendment claims and her
 6   Fourteenth Amendment claims are meant to encompass separate acts is simply incorrect
 7   per her own pleadings. Because the FAC includes allegations that her Fourteenth
 8   Amendment right to liberty was violated for incidents she now alleges occurred while in
 9   custody, Plaintiff’s Count One must be dismissed to the extent it includes claims alleged
10   to have occurred while she was allegedly seized.
11   III.        CONCLUSION
12                   Despite her contentions now, Plaintiff did not properly plead her FAC to
13   distinguish between those acts alleged to have occurred while she was allegedly seized
14   and those occurring after she was allegedly released from Defendant Pena’s custody.
15   Neither did Plaintiff plead alternative theories of liability that hinged on her custody
16   status. This Court should disregard the procedural sequence of Defendant Pena’s Joinder
17   and dismiss Count One to the extent it includes claims alleged to have occurred while she
18   was seized.
19                   DATED this 17th day of February 2021.
20                                              JONES, SKELTON & HOCHULI, P.L.C.
21
22                                              By /s/ Joseph Leverence
                                                   John T. Masterson
23                                                 Joseph E. Leverence
                                                   40 North Central Avenue, Suite 2700
24                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendant Sean Pena
25
26
27
28
     9145740.1                                    4

     9002973.1
        Case 2:20-cv-02456-SMB Document 29 Filed 02/17/21 Page 5 of 5



 1                             CERTIFICATE OF SERVICE
 2                I hereby certify that on this 17th day of February 2021, I caused the

 3   foregoing document to be filed electronically with the Clerk of Court through the

 4   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

 5   system.

 6   David W. Dow
     Jennifer L. Ghidotti
 7   DOW LAW OFFICE
     3104 E. Camelback #281
 8   Phoenix, AZ 85016
     Ddowlaw1@gmail.com
 9   Jlevine@ddowlaw.com
     Attorneys for Plaintiff
10
     Kathleen L. Wieneke
11   Christina Retts
     WIENEKE LAW GROUP, PLC
12   1095 W. Rio Salado Parkway., Suite 209
     Tempe, AZ 85281
13   kwieneke@wienekelawgroup.com
     cretts@wienekelawgroup.com
14   Attorneys for Defendant City of Phoenix
15
16
     /s/ Crystal Wong
17
18
19
20
21
22
23
24
25
26
27
28
     9145740.1                                 5

     9002973.1
